COOK, Judge
(dissenting):
An accessory after the fact is one “who, knowing that an offense punishable by [the Code] has been committed, receives, comforts, or assists the offender in order to hinder or prevent his apprehension, trial, or punishment.” Article 78, Uniform Code of Military Justice, 10 U.S.C. § 878. I think the evidence supports an inference that the accused learned, while on post, that his friend had stolen a wallet containing a money order from a locker at the post field house. While still on post, he agreed to help the thief negotiate the money order, and to that end, left the post in his ear with the friend and the money order. It seems to me that the act of assisting the thief to hinder his apprehension with the stolen property was then and there complete. Consequently, in my view, the act was committed on base and the exercise of court-martial jurisdiction was proper. In view of the comments contained in footnote 3 of the majority opinion, I reaffirm my conviction that jurisdiction predicated upon service connection with the offense does not depend upon whether all the elements of the offense were committed on base. The criteria for determining jurisdiction enumerated by the United States Supreme Court emphasizes that concept. See Relford v. Commandant, 401 U.S. 355, 91 S.Ct. 649, 28 L.Ed.2d 102 (1971) and my separate opinion in United States v. McCarthy, 2 M.J. 26, 29 (C.M.A.1976). I would affirm the decision of the United States Army Court of Military Review.